IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
            NOS. WR-92,587-01, WR-92,587-02, WR-92,587-03 & WR-92,587-04


                      EX PARTE FIDEL ANGEL MARTINEZ, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 1073633-A, 1073634-A, 1073636-A & 1073635-A
               IN THE 209TH DISTRICT COURT FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of murder and three charges of attempted murder. He was sentenced

to forty years’ imprisonment for murder and to twenty years’ imprisonment in each attempted

murder. Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        In five grounds for relief, Applicant contends that his plea was involuntary because counsel

ignored his demands for a jury trial and, against his wishes, insisted he plead guilty to the charges.

Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States, 397 U.S.

742 (1970). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC . art. 11.07, § 3(d). The trial court shall order trial
                                                                                                       2

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:                  June 9, 2021
Do not publish